[J-2-2020][M.O. - Baer, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


PATRICIA L. HAMMONS                           :   No. 7 EAP 2019
                                              :
            v.                                :   Appeal from the Order of Superior Court
                                              :   entered on June 19, 2018 at No. 1526
ETHICON, INC. AND JOHNSON &                   :   EDA 2016 (reargument denied August
JOHNSON; GYNECARE; SECANT                     :   29, 2018) affirming the Judgment of the
MEDICAL; SECANT MEDICAL INC;                  :   Court of Common Pleas, Philadelphia
PRODESCO, INC; AND SECANT                     :   County, Civil Division entered on April
MEDICAL, LLC                                  :   14, 2016 at No. 3913 May Term, 2013.
                                              :
APPEAL OF: ETHICON, INC. AND                  :
JOHNSON & JOHNSON                             :   ARGUED: March 10, 2020




                                 DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: October 21, 2020


      Consistent with the dissenting opinion of Justice Sotomayor in Bristol-Myers

Squibb Company v. Superior Court of California, ___ U.S. ___, 137 S. Ct. 1773 (2017),

the majority appears to reason that material passages of the main opinion in that case

are out of sync with the Supreme Court of the United States’ own prior precedent. See

Majority Opinion, slip op. at 34-37; see also Bristol-Myers, ___ U.S. at ___, 137 S. Ct. at

1784-89 (Sotomayor, J., dissenting).       “[A]bsent further clarification,” the majority

chooses to downplay the eight-Justice majority holding of Bristol-Myers. Id. at 36-37.

      For my part, I believe that controlling precedent is to be discerned from

developmental accretions in the decisional law, attributing due and substantial weight to

pronouncements made in the most recent decision. The fact that a single Justice has
found the majority’s rationale to be flawed does not seem to me to be a proper basis to

support a dilution of its precedential holding.

       Here, the latest, controlling decision of the Supreme Court of the United States

on the issue of specific jurisdiction indicates that an “adequate link” between a

defendant’s in-state conduct and a plaintiff’s injury is needed to support specific

jurisdiction. Bristol-Myers, ___ U.S. at ___, 137 S. Ct. at 1781. “What is needed,” the

Supreme Court has plainly specified, “is a connection between the forum and the

specific claims at issue.” Id. (emphasis added).

       Since the Supreme Court of the United States is the highest authority as

concerns federal constitutional questions such as the present one, I am unable to join

an opinion of a state court that does not abide by its latest pronouncement.




                              [J-2-2020][M.O. – Baer, J.] - 2